DETAILED ACTION
This Office Action is in response to an application filed on April 22, 2021, in which claims 1 through 20 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for domestic benefit as a Continuation of U.S. Application No. 15/721,769 filed on September 30, 2017, now U.S. Patent No. 11,042,657.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lentini, James, U.S. Patent No. 7,971,236 (hereinafter referred to as Lentini), in view of Makhotin, et al., U.S. Pub. No. 2015/0088756 (hereinafter referred to Makhotin).  

With regard to claim 1, Lentini teaches network interface circuitry (Lentini, Col. 5, Lines 20-24) to execute one or more instructions, the one or more instructions, that when executed, cause the circuitry (Lentini, Col. 4, Lines 56-67) to: determine a remote direct memory access (RDMA) transaction is a write transaction to put data in a remote storage via a network interconnect (Lentini, Col. 4, Lines 36-39; Col. 5, Lines 25-43; disclosed RNIC is network interface card, which is a network interconnect); and cause communication of the data and the authentication information to the remote storage in one or more RDMA messages via the network interconnect (Lentini, Col. 6, Lines 15-37).  
Lentini does not explicitly disclose, but Makhotin teaches in the same field of endeavor, generate authentication information based on the data and a key (Makhotin, [0004]; [0010]; [0021]; [0090]; [0148]; [0174]);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lentini with the teachings of Makhotin.  The motivation for this combination is to increase the security and efficiency of remote transactions initiated from communication devices (Makhotin, [0003]-[0004]).  


With regard to claim 2, Lentini in view of Makhotin teaches the limitations of claim 1, as stated.  Lentini in view of Makhotin further teaches : encrypt the data using an encryption key to generate encrypted data, wherein the encrypted data is to be communicated with the authentication information in the one or more RDMA messages (Makhotin, [0004]; [0010]; [0021]; [0027]; [0048]; [0174]; encryption/decryption operation performed for payment processing information and authentication of device and user).  

With regard to claim 3, Lentini in view of Makhotin teaches the limitations of claims 1 and 2, as stated.  Lentini in view of Makhotin further teaches wherein the key and the encryption key are to be associated with a secure memory region for the RDMA transaction (Makhotin, [0021]; [0090]; secure memory region of device is used).  

With regard to claim 4, Lentini in view of Makhotin teaches the limitations of claims 1-3, as stated.  Lentini in view of Makhotin further teaches determine a nonce associated with the secure memory region; and perform the encryption based at least in part on the nonce (Makhotin, [0156]; [0175]).  

With regard to claim 5, Lentini in view of Makhotin teaches the limitations of claim 1, as stated.  Lentini in view of Makhotin further teaches the authentication information to comprise one or more of a message authentication code (MAC), a signature, or a hash value (Makhotin, [0066]; [0070]; [0072]).  

With regard to claim 8, Lentini teaches a non-transitory computer-readable storage medium comprising instructions, that when executed, enable processing circuitry (Lentini, Col. 5, Lines 1-8) to: determine a remote direct memory access (RDMA) transaction is a write transaction to put data in a remote storage via a network interconnect (Lentini, Col. 4, Lines 36-39; Col. 5, Lines 25-43; disclosed RNIC is network interface card, which is a network interconnect); and cause communication of the data and the authentication information to the remote storage in one or more RDMA messages via the network interconnect (Lentini, Col. 6, Lines 15-37).  
Lentini does not explicitly disclose, but Makhotin teaches in the same field of endeavor, generate authentication information based on the data and a key (Makhotin, [0004]; [0010]; [0021]; [0090]; [0148]; [0174]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lentini with the teachings of Makhotin.  The motivation for this combination is to increase the security and efficiency of remote transactions initiated from communication devices (Makhotin, [0003]-[0004]).  

With regard to claim 9, Lentini in view of Makhotin teaches the limitations of claim 8, as stated.  Lentini in view of Makhotin further teaches encrypt the data using an encryption key to generate encrypted data, wherein the encrypted data is to be communicated with the authentication information in the one or more RDMA messages (Makhotin, [0004]; [0010]; [0021]; [0027]; [0048]; [0174]; encryption/decryption operation performed for payment processing information and authentication of device and user).  

With regard to claim 10, Lentini in view of Makhotin teaches the limitations of claims 8 and 9, as stated.  Lentini in view of Makhotin further teaches wherein the key and the encryption key are to be associated with a secure memory region for the RDMA transaction (Makhotin, [0021]; [0090]; secure memory region of device is used).  

With regard to claim 11, Lentini in view of Makhotin teaches the limitations of claims 8-10, as stated.  Lentini in view of Makhotin further teaches determine a nonce associated with the secure memory region; and perform the encryption based at least in part on the nonce (Makhotin, [0156]; [0175]).  

With regard to claim 12, Lentini in view of Makhotin teaches the limitations of claim 8, as stated.  Lentini in view of Makhotin further teaches the authentication information to comprise one or more of a message authentication code (MAC), a signature, or a hash value (Makhotin, [0066]; [0070]; [0072]).  

With regard to claim 15, Lentini teaches determining a remote direct memory access (RDMA) transaction is a write transaction to put data in a remote storage via a network interconnect (Lentini, Col. 4, Lines 36-39; Col. 5, Lines 25-43; disclosed RNIC is network interface card, which is a network interconnect); and causing communication of the data and the authentication information to the remote storage in one or more RDMA messages via the network interconnect (Lentini, Col. 6, Lines 15-37).  
Lentini does not explicitly disclose, but Makhotin teaches in the same field of endeavor, generating authentication information based on the data and a key (Makhotin, [0004]; [0010]; [0021]; [0090]; [0148]; [0174]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lentini with the teachings of Makhotin.  The motivation for this combination is to increase the security and efficiency of remote transactions initiated from communication devices (Makhotin, [0003]-[0004]).  

With regard to claim 16, Lentini in view of Makhotin teaches the limitations of claim 15, as stated.  Lentini in view of Makhotin further teaches encrypting the data using an encryption key to generate encrypted data, wherein the encrypted data is to be communicated with the authentication information in the one or more RDMA messages (Makhotin, [0004]; [0010]; [0021]; [0027]; [0048]; [0174]; encryption/decryption operation performed for payment processing information and authentication of device and user).  

With regard to claim 17, Lentini in view of Makhotin teaches the limitations of claims 15 and 16, as stated.  Lentini in view of Makhotin further teaches wherein the key and the encryption key are to be associated with a secure memory region for the RDMA transaction (Makhotin, [0021]; [0090]; secure memory region of device is used).  

With regard to claim 18, Lentini in view of Makhotin teaches the limitations of claims 15-17, as stated.  Lentini in view of Makhotin further teaches determining a nonce associated with the secure memory region; and performing the encryption based at least in part on the nonce (Makhotin, [0156]; [0175]).  

With regard to claim 19, Lentini in view of Makhotin teaches the limitations of claim 15, as stated.  Lentini in view of Makhotin further teaches the authentication information to comprise one or more of a message authentication code (MAC), a signature, or a hash value (Makhotin, [0066]; [0070]; [0072]).  




Allowable Subject Matter
Claims 6, 7, 13, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
September 27, 2022